Citation Nr: 0941341	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected posttraumatic stress 
disorder (PTSD) for the period of time prior to August 22, 
2008.

2.  Entitlement to a disability rating greater than 50 
percent for service-connected PTSD for the period of time 
beginning August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA)in Waco, Texas that granted the Veteran's claim 
for service connection for PTSD, assigning a 30 percent 
evaluation effective November 8, 2005.  A notice of 
disagreement was received in February 2006, a statement of 
the case was issued in April 2006, and a substantive appeal 
was received in June 2006.  

The Veteran indicated on his June 2006 VA Form 9 that he 
wished to testify at an informal hearing before a Decision 
Review Officer (DRO) at the RO.  A DRO hearing was scheduled 
for September 2006 and the Veteran was provided notice of 
this hearing in July 2006.  However, a note on the July 2006 
notice letter shows that the Veteran cancelled this hearing.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

By rating decision dated in February 2007 the RO awarded a 
temporary 100 percent evaluation for the Veteran's PTSD from 
September 11, 2006, to November 1, 2006 and thereafter 
continued the 30 percent evaluation beginning November 1, 
2006.  

By rating decision dated in October 2008, the RO increased 
the Veteran's disability rating for PTSD from 30 percent to 
50 percent with an effective date of August 22, 2008.  Where 
a Veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
PTSD increased rating claims, both prior to and beginning 
August 22, 2008, remain before the Board.  




FINDINGS OF FACT

1.  Prior to August 22, 2008 (excluding the period from 
September 11, 2006 to November 1, 2006), the Veteran's PTSD 
was not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

2.  Beginning August 22, 2008, the Veteran's PTSD is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for PTSD, for the period of time prior to 
August 22, 2008 (excluding the period from September 11, 2006 
to November 1, 2006), are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


2.  The criteria for a disability rating greater than 50 
percent for PTSD, for the period of time beginning August 22, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating both prior to and beginning August 22, 
2008.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO issued a rating decision in 
January 2006 which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective the date of 
claim.  The Veteran appealed the 30 percent rating initially 
assigned.  During the course of the appeal, the RO increased 
the rating to 50 percent, effective the date of a VA 
examination.  

There are two periods of time at issue here: from November 8, 
2005 to August 22, 2008 (excluding the period from September 
11, 2006 to November 1, 2006), when the Veteran's PTSD was 
evaluated as 30 percent disabling; and from August 22, 2008 
to the present, when the Veteran's PTSD was evaluated as 50 
percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time period per Fenderson.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Relevant Evidence

	a.  Prior to August 22, 2008
 
The Veteran was afforded a VA examination in December 2005.  
At that time, he had been married twice and divorced twice.  
The second divorce was caused by his drug use.  He had a poor 
relationship with his only son.  In general the Veteran had 
poor social relationships.  He did not want to associate with 
people very much.  He participated in very few activities.  
He drank a case of beer per week and took cocaine once per 
week.  The Veteran claimed that his PTSD symptoms were 
getting worse in that he had more frequent flashbacks and 
difficulty falling asleep with more frequent nightmares.  He 
experienced recurrent and intrusive distressing recollections 
of the traumatic event, including images, thoughts, and 
perceptions.  The Veteran also experienced recurrent and 
distressing dreams of the event.  He recounted acting or 
feeling as if the traumatic event were recurring, including a 
sense of reliving the experience, illusions, hallucinations, 
and dissociative flashback episodes on awakening or when 
intoxicated.  The Veteran showed intense psychological 
distress at exposure to internal or external cues that 
symbolized or resembled an aspect of the traumatic event.  He 
tried to avoid thoughts, feelings, or conversations 
associated with the traumatic event.  He also tried to avoid 
activities, places, or people that aroused recollections of 
the trauma.  He showed a markedly diminished interest or 
participation in significant activities and feelings of 
detachment or estrangement from others.  

The examiner reported that the Veteran presented with a 
restricted range of affect.  He showed persistent symptoms of 
increased arousal including difficulty falling or staying 
asleep, irritability or outbursts of anger, difficulty 
concentrating, and exaggerated startled response.  The 
disturbance from the Veteran's symptoms caused clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  The examiner stated 
that it is doubtful whether the increase in severity of the 
Veteran's symptoms is solely related to his PTSD.  The 
Veteran's alcohol abuse and occasional cocaine use could also 
be the reason.  They do cause more anxieties and sleep 
problems in addition to the original PTSD symptoms.  

Upon examination, the Veteran appeared in disheveled clothes 
with poor personal hygiene.  His psychomotor activity and 
speech were unremarkable.  The Veteran's attitude was 
cooperative and attentive.  His affect was constricted and 
his mood described as anxious and dysphoric.  The Veteran was 
easily distracted.  He was capable of doing serial sevens but 
proved unable to spell a word forward and backward.  He had 
poor concentration.  He was oriented to person, place, and 
time.  His thought processes and content were unremarkable.  
He had average intelligence and partially impaired judgment.  
The Veteran had a moderate sleep impairment that interfered 
with his daily activities.  He had difficulty falling asleep, 
sleeping for a few hours then taking naps during the day.  He 
reported feeling sleepy and tired most of the time.  He had 
no hallucinations, inappropriate behavior, or obsessive and 
ritualistic behavior.  He occasionally experienced heart 
palpitation and periods of  fear.  His impulse control was 
fair without any episodes of violence.  He had no homicidal 
or suicidal thoughts, ideation, plans, or intent.  The 
examiner determined he was able to maintain minimum personal 
hygiene and had no problem with activities of daily living.  
His remote and recent memory was considered normal and his 
immediate memory only mildly impaired.  The examiner 
diagnosed the Veteran with chronic PTSD and an alcohol and 
cocaine induced disorder.  He assigned a GAF score of 53.  
The examiner noted that the Veteran had poor function and 
poor quality of life due to his PTSD symptoms and his 
substance abuse problem.  The examiner opined that his 
alcohol and cocaine abuse were independently responsible for 
his current impairment in psychosocial function and quality 
of life.  The Veteran had moderately decreased efficiency, 
severely decreased productivity, severely decreased 
reliability, a severe inability to perform work tasks, and 
moderately impaired work, family, and other relationships.  

In May 2006, the Veteran received a Beck Depression 
Inventory-II, which showed severe depression.  He reported 
nightmares and an inability to sleep.  He often got up in the 
middle of the night choking, confused, and disoriented.  He 
also reported moodiness and a tendency to get angry easily.  
His affect was mildly anxious.  His mood was mildly dysthymic 
without suicidal ideation or active homicidal planning.  He 
was oriented to person, place, and time.  His behavior was 
within normal limits.  He was cooperative although mildly 
anxious.  His memory was fair.  His thought processes were 
within normal limits and appeared logical.  He stated that he 
hears voices and noises from Vietnam, but these were 
described as flashbacks rather than actual hallucinations.  
His insight was fair to good and his intellectual function 
was average.  

The Veteran was seen for a follow up mental health visit in 
August 2006.  At that time, the Veteran stated that his mood 
was decent most of the time, but he was still easily 
irritated.  He stated that the recent rain caused him to have 
more intrusive memories and flashbacks of monsoon season in 
Vietnam.  He denied suicidal thoughts, but wondered why he 
survived in Vietnam when so many other around him died.  He 
was alert, cooperative, clean, and fairly well groomed.  His 
speech was normal and he was rather talkative.  His mood was 
described as decent and his affect as appropriate.  His 
thoughts were coherent.  He showed no psychotic symptoms and 
no suicidal or homicidal ideation.  He was oriented to 
person, place, and time.  The examiner noted that his PTSD 
remained symptomatic, but stable.  

The Veteran attended an inpatient PTSD program for six weeks 
from September 2006 to October 2006.  He successfully 
completed the program.  

In March 2007, the Veteran was seen for an intake update.  
The examiner noted that the Veteran lived with his mother and 
sister and had a long-time girlfriend who was supportive of 
him.  He also had a brother, daughter, and two grandchildren 
living in the same town.  The Veteran reported difficulty 
with depression and anxiety.  He denied panic attacks, 
suicidal ideation, and homicidal ideation.  He did claim a 
daily problem with anger stating that he often yells at his 
girlfriend and mother and then must apologize.  He also 
reported problems with sleep, noting nightmares nightly.  

The Veteran was examined again in March 2007.  He reported 
that his main problem involved anger, where he gets angry on 
a daily basis and verbally lashes out at people.  He denied 
any physical acting out of his anger.  The Veteran reported 
intrusive memories and survival guilt, as well as some sleep 
problems.  He denied auditory or visual hallucinations, 
delusions, panic attacks, or symptoms of generalized anxiety 
disorder.  The Veteran was casually dressed, pleasant, and 
cooperative.  His speech was spontaneous with normal rate and 
volume.  He was alert and oriented to person, place, and 
time.  His memory was grossly intact.  He described his mood 
at a level of 6 out of 10 with 10 being the best.  His affect 
was stable and his thought process goal directed.  He denied 
auditory or visual hallucinations and suicidal or homicidal 
ideation.  His insight and judgment were fair.  The examiner 
diagnosed the Veteran with PTSD and substance abuse in early 
remission. 

In April 2007, the Veteran received a Beck Anxiety Index, 
which showed severe anxiety.  He also received a Beck 
Depression Inventory-II, which showed severe depression.  

In August 2007, the Veteran attended the mental health 
clinic.  The Veteran was casually dressed and groomed.  He 
was cooperative.  The examiner described his speech as 
spontaneous with a normal rate and volume.  He was alert and 
oriented to person, place, and time.  His mood was mildly 
dysphoric and his affect was mildly anxious.  His thought 
processes appeared goal-directed although he was preoccupied 
with his denial for an increase in service-connection.  He 
denied any hallucinations or delusions.  He also denied any 
suicidal or homicidal ideation.  His insight and judgment 
were both described as fair.  Again, the examiner diagnosed 
the Veteran with PTSD and substance abuse in early remission.

In February 2008, the Veteran was seen for a follow up 
psychiatric examination.  The Veteran reported fair sleeping 
habits.  He appeared casually groomed.  He did not make good 
eye contact and wore dark glasses during the session.  He was 
alert and oriented.  The Veteran showed no suicidal or 
homicidal ideation and no auditory or visual hallucinations.  
He was preoccupied with health and financial stresses.  His 
speech was appropriate and his hygiene was fair.  His mood 
was noted as chronically dysphoric and chronically anxious.  
His affect was blunted.  The examiner described his judgment 
and insight as fair to poor.  His concentration was noted as 
okay.  The examiner diagnosed the Veteran with PTSD.  

In August 2008, the Veteran was sent to mental health from 
his primary care physician due to verbalizations of suicidal 
ideations.  The examiner opined that the Veteran was not an 
imminent danger to himself at the time.  He suggested 
continued outpatient treatment.  

b.	Beginning August 22, 2008

The Veteran was afforded a VA examination in August 2008.  At 
that time, he was currently taking Wellbutrin for his PTSD 
with good effectiveness.  The Veteran was divorced twice and 
had one son, whom he reported talking to every two to three 
months.  The Veteran reported a good relationship with his 
son.  He had a girlfriend and lived with his mother and 
sister.  He did note irritable anger dyscontrol.  He had a 
few friends that he saw very irregularly, noting that he 
mostly hung out with his brother or as a loner.  He had no 
history of suicide attempts, violence, or assaultiveness.  He 
still abused alcohol, but reported no cocaine use since the 
prior VA examination.  

Upon examination, the Veteran appeared casually dressed.  His 
psychomotor activity was restless.  The examiner described 
his speech as spontaneous, rapid, and pressured.  His 
attitude was cooperative, friendly, attentive, and 
manipulative.  His affect was normal and his mood was anxious 
and dysphoric.  The Veteran was unable to do serial sevens or 
spell a word forward and backward; however, the examiner 
noted that attention and concentration were still good enough 
for examination purposes.  The Veteran was oriented to time 
and person, but not to place.  He showed some confusion in 
his thought process.  The examiner noted suicidal ideation 
and paranoid ideation.  The examiner also noted that the 
Veteran understood the outcome of behavior and he showed 
average intelligence.  The Veteran also showed insight, 
understanding that he has a problem.  The Veteran experienced 
sleep impairment.  He experienced no hallucinations, 
obsessive or ritualistic behavior, panic attacks, or 
homicidal thoughts.  He does show inappropriate behavior by 
way of hypervigilance and flashbacks with negative emotions 
evoked.  The Veteran admitted suicidal thoughts.  He had poor 
impulse control and used verbal violence toward his family 
members and girlfriend.  He was able to maintain minimum 
personal hygiene and had no problem with activities of daily 
living.  The examiner noted that the Veteran appeared to be 
exaggerating symptoms somewhat.  The Veteran's remote memory 
was mildly impaired, his recent memory moderately impaired, 
and his immediate memory mildly impaired.  The Veteran 
experienced recurrent and intrusive distressing recollections 
of the traumatic event, including images, thoughts, and 
perceptions.  The examiner noted intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.  The 
Veteran tried to avoid thoughts, feelings, or conversations 
associated with the trauma.  He also tried to avoid 
activities, places, or people that arouse participation in 
significant activities.  He had feelings of detachment or 
estrangement from others.  He noted irritability or outbursts 
of anger and difficulty concentrating.  The examiner noted 
that the Veteran's PTSD was both chronic and severe.  

The examiner diagnosed the Veteran with chronic moderate PTSD 
and alcohol dependence.  The Veteran reported that the 
alcohol abuse was a direct attempt to forget Vietnam.  The 
examiner assigned a GAF of 50.  The examiner opined that 
there was not much change since the previous PTSD VA 
examinations.  The only differences were in concentration, 
attention, and memory.  The examiner noted that prolonged 
alcohol dependence and previous cocaine dependence probably 
account for a large part of this Veteran's current 
psychosocial and occupational functioning.  The examiner 
stated that the Veteran's PTSD signs and symptoms do not 
result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  

The Veteran also submitted several letters dated in August 
2008.  He provided a statement reporting depression, 
difficulty sleeping, flashback, anger, anxiety, and panic 
attacks.  His girlfriend reported insomnia, nightmares, 
memory problems, and anger outbursts.  His sister also 
described his nightmares.  

A November 2008 psychological report states that the Veteran 
still lived with his mother and sister.  The Veteran noted he 
would never do anything to hurt himself.  He denied any 
current suicidal or homicidal ideations although he reported 
passive suicidal ideations of longstanding duration.  The 
Veteran was casually dressed wearing dark glasses indoors.  
His speech was spontaneous and spoken at a normal rate and 
volume.  He was alert and oriented to person, place, and 
time.  His mood was mildly dysphoric and his affect mildly 
anxious.  His thought processes were goal-directed.  He 
denied any hallucinations or delusions.  His insight and 
judgment were described as fair.  

Analysis

        a.  Prior to August 22, 2008

Based on the above, the Board finds that the evidence of 
record prior to August 22, 2008 does not substantiate an 
evaluation greater than 30 percent for that time period.  The 
December 2005 examiner described the Veteran's affect as 
restricted and constricted.   In May 2006, his affect was 
mildly anxious.  In August 2006, the examiner noted his 
affect as appropriate.  In March 2007, his affect was stable.  
In August 2007, the examiner described his affect as mildly 
anxious. 

In December 2005, the Veteran's speech was unremarkable.  In 
August 2006, his speech was normal and he was rather 
talkative.  In both March 2007 and August 2007, the examiners 
described the Veteran's speech as spontaneous with normal 
rate and volume.  At no point was the Veteran's speech 
described as circumstantial, circumlocutory, or stereotyped.

The VA examiner acknowledges that the Veteran occasionally 
experienced heart palpitation and periods of fear.  In March 
2007, the Veteran denied panic attacks.  The remainder of the 
record regarding this time period on appeal is silent as to 
any panic attacks.  The record is also silent as to any 
difficulty in understanding complex commands.

The Veteran's remote and recent memory was considered normal 
and his immediate memory only mildly impaired in December 
2005.  In May 2006, his memory was described as fair and in 
March 2007 his memory was grossly intact.  Neither the VA 
examiner nor the treatment records showed any significant 
impairment of short- and long-term memory.

In December 2005, the Veteran's judgment was partially 
impaired. In March 2007 and August 2007, the Veteran's 
judgment was described as fair.  The record at no point shows 
more than partial impairment of judgment.  

At no point did the Veteran show impaired abstract thinking.  
In fact, in December 2005 his thought processes and content 
were unremarkable.  In May 2006, his thought processes were 
normal and appeared logical.  In August 2006 his thoughts 
were coherent and in March 2007 and August 2007 his thought 
process appeared goal directed.

The record does show disturbances of motivation and mood.  In 
December 2005, the disturbance from the Veteran's symptoms 
caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning; however, the examiner opined that his alcohol 
and cocaine abuse were independently responsible for his 
current impairment in psychosocial function and quality of 
life.  The Veteran had moderately decreased efficiency, 
severely decreased productivity, severely decreased 
reliability, a severe inability to perform work tasks, and 
moderately impaired work, family, and other relationships.  
In May 2006, the Veteran received a Beck Depression 
Inventory-II, which showed severe depression.  He also 
reported moodiness and a tendency to get angry easily.  In 
August 2006, the Veteran stated that his mood was decent most 
of the time, but he was still easily irritated.  In March 
2007, the Veteran reported difficulty with depression and 
anxiety.  He described his mood at a level of 6 out of 10 
with 10 being the best.  In April 2007, the Veteran received 
a Beck Anxiety Index, which showed severe anxiety.  He also 
received a Beck Depression Inventory-II, which showed severe 
depression.  In August 2007, his mood was mildly dysphoric 
and his affect was mildly anxious.

The Veteran showed little difficulty in establishing and 
maintaining effective work and social relationships.  
Although it was seen in the December 2005 examination, again 
the examiner opined that his alcohol and cocaine abuse were 
independently responsible for his impairment in psychosocial 
function and quality of life.  In March 2007, the Veteran 
reported that his main problem involved anger, where he 
verbally lashes out at people.  He denied any physical acting 
out of this anger.  Also in March 2007, the Veteran was seen 
for an intake update where the examiner noted that the 
Veteran lived with his mother and sister and had a long-time 
girlfriend who was supportive of him.  He also had a brother, 
daughter, and two grandchildren living in the same town.    

In addition, the Veteran was assigned a GAF score of 53.  As 
stated above, a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The GAF score supports 
a finding of a moderate disability. 

When considering the above evidence, the Board finds that a 
rating in excess of 30 percent disabling is not warranted 
prior to August 22, 2008.  The Veteran did not show flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, or impaired abstract thinking.  The 
Veteran's judgment was at worst considered only partially 
impaired.  Regarding the Veteran's work and social 
relationships, the Veteran did show difficulty in December 
2005; however the examiner opined that the Veteran's 
psychosocial difficulties were due to his alcohol and drug 
use, rather than his PTSD.  After that time, the Veteran 
reported that he lived with his mother and sister and had a 
long-time girlfriend who was supportive of him.  He also had 
a brother, daughter, and two grandchildren living in the same 
town.  He effectively maintained these relationships.  

The Board acknowledges the Veteran's disturbances of 
motivation and mood.  The Veteran does have depression and 
anxiety.  He also reported moodiness and a tendency to become 
angry or irritated easily.  The Board feels however that the 
symptoms of depression and anxiety are already taken into 
consideration under the criteria for a 30 percent disability 
rating.  The Board finds that the Veteran's symptoms are not 
significant enough to require the Board to increase the 
Veteran's disability rating based solely on the manifestation 
of disturbances of motivation and mood.    As such, 
entitlement to a disability rating in excess of 30 percent 
disabling prior to August 22, 2008, is not warranted.  

        b.  Beginning August 22, 2008

Based on these findings, the Board finds that the evidence of 
record beginning August 22, 2008 does not substantiate an 
evaluation greater than 50 percent for that time period.  

In August 2008, the Veteran was sent to mental health from 
his primary care physician due to verbalizations of suicidal 
ideations.  The examiner opined that the Veteran was not an 
imminent danger to himself at the time.  In the August 2008 
VA examination, the examiner noted suicidal ideation.  In 
November 2008, the Veteran denied any current suicidal or 
homicidal ideations, although he reported passive suicidal 
ideations of longstanding duration

The examiner specifically noted no obsessive and ritualistic 
behavior in the August 2008 VA examination.  In August 2008, 
the Veteran's speech was described as spontaneous, rapid, and 
pressured.  Again in November 2008, his speech was 
spontaneous and spoken at a normal rate and volume.  At no 
point has the Veteran's speech been considered illogical, 
obscure, or irrelevant.  

The Veteran also did not show near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  The Veteran reported panic 
attacks in a letter dated August 2008; however, the August 
2008 VA examiner noted that the Veteran experienced no panic 
attacks.  The remainder of the record is silent as to any 
complaints, treatment, or diagnosis of panic attacks.  
Therefore, no evidence shows near- continuous panic.  The 
Board acknowledges that the Veteran suffers from depression.  
Although the Veteran did suffer depression, the evidence 
fails to show that it altered his ability to function 
independently, appropriately, or effectively.  Both VA 
examiners felt the Veteran had no problem with activities of 
daily living.  At no point does the evidence show that the 
Veteran could not function independently, appropriately, or 
effectively.  In August 2008, the VA examiner stated that the 
Veteran had poor impulse control and used verbal violence 
toward his family members and girlfriend.  He did note 
irritable anger dyscontrol.  The examiner did not report any 
periods of violence.  

The record at no point contains evidence of spatial 
disorientation.  The Veteran did not show any significant 
neglect of personal appearance and hygiene.  The August 2008 
examiner noted the Veteran as casually dressed and found that 
the Veteran was able to maintain minimum personal hygiene.  
In November 2008, the Veteran was casually dressed wearing 
dark glasses.  The Veteran's predisposition to outbursts of 
anger does cause difficulty in adapting to stressful 
circumstances.  The August 2008 examiner, however, stated 
that the Veteran's PTSD signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  

The evidence does not show an inability to establish and 
maintain effective relationships.  The Veteran lives with his 
mother and his sister.  He also has a supportive long term 
girlfriend.  In August 2008, he also reported a good 
relationship with his son.  The majority of the evidence 
shows that the Veteran is capable of establishing and 
maintaining effective relationships.

In addition, the Veteran was assigned a GAF score of 50.  As 
stated above, a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

When considering the above evidence, the Board finds that a 
rating in excess of 50 percent disabling is not warranted 
beginning August 22, 2008.  The evidence did not show 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  The Veteran did show 
some suicidal ideation and some impaired impulse control, 
however neither symptoms appeared to such an extent that the 
Board should increase the Veteran's disability evaluation 
based exclusively on those symptoms.  The Board also 
acknowledges a difficulty in adapting to stressful 
circumstances; however, that difficulty solely stems from the 
Veteran's impaired impulse control.   The Veteran did not 
show obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  

Extraschedular Consideration

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran generally reported suicidal 
ideation, impaired impulse control, difficulty sleeping, and 
other disturbances of mood or motivation.  The Board is of 
the opinion that the Rating Schedule measures and 
contemplates these aspects of his disability, so that 
extraschedular consideration is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, complete notice was sent in November 2005 and 
July 2008 letters and the claim was readjudicated in an 
October 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

An initial disability rating greater than 30 percent for PTSD 
for the period of time prior to August 22, 2008 is denied.

A disability rating greater than 50 percent for PTSD for the 
period of time beginning August 22, 2008 is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


